UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7477


JUSTIN GORE,

                    Plaintiff - Appellant,

             v.

STACEY KINCAID; SERGEANT CABLE, Sheriff; MDS GRADY,

                    Defendants - Appellees,

             and

FAIRFAX ADULT DETENTION CENTER,

                    Defendant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:18-cv-00908-TSE-IDD)


Submitted: March 29, 2019                                         Decided: April 10, 2019


Before NIEMEYER, FLOYD, and QUATTLEBAUM, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Justin Gore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Justin Gore appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2012) action without prejudice for failing to comply with the court’s order to explain his

alleged violation of a consent order to withdraw money from his inmate trust account. ∗

We conclude that Gore’s response, which the district court docketed as a notice of appeal,

is actually an explanation in compliance with the court’s order. We therefore vacate the

district court’s dismissal order and remand the case for the district court to consider

Gore’s explanation in the first instance and to conduct further proceedings as necessary.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                           VACATED AND REMANDED




      ∗
        The district court’s dismissal without prejudice on procedural grounds is final
and appealable. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th
Cir. 2015).


                                            2